Exhibit 10.3

 

AMENDED AND RESTATED

2000 STOCK INCENTIVE PLAN

 

As amended through March 15, 2013

 

--------------------------------------------------------------------------------


 

INSMED INCORPORATED

AMENDED AND RESTATED

2000 STOCK INCENTIVE PLAN

 

ARTICLE I

DEFINITIONS

 

1.01. Acquiring Person

 

Acquiring Person means a Person who, considered alone or together with all
Control Affiliates and Associates of that Person, is or becomes directly or
indirectly the beneficial owner (as defined in Rule 13d-3 under the Exchange
Act) of securities representing at least fifty percent (50%) of the Company’s
then outstanding securities entitled to vote generally in the election of the
Board.

 

1.02. Administrator

 

Administrator means the Board, the Committee, or any delegate of the Committee
that is appointed in accordance with Article III.

 

1.03. Affiliate

 

Affiliate means any “parent corporation” or “subsidiary corporation” (within the
meaning of Section 424 of the Code) of the Company, including a corporation that
becomes an Affiliate after the adoption of this Plan.

 

1.04. Agreement

 

Agreement means a written agreement (including any amendment or supplement
thereto) between the Company and a Participant specifying the terms and
conditions of a Stock Award, an award of Performance Shares or an Option granted
to such Participant.

 

1.05. Associate

 

Associate, with respect to any Person, is defined in Rule 12b-2 of the General
Rules and Regulations under the Exchange Act. An Associate does not include the
Company or a majority-owned subsidiary of the Company.

 

1.06. Board

 

Board means the Board of Directors of the Company.

 

1.07. Change in Control

 

Change in Control means (i) a Person is or becomes an Acquiring Person;
(ii) holders of the securities of the Company entitled to vote thereon approve
any agreement with a Person (or, if such approval is not required by applicable
law and is not solicited by the Company, the closing of such an agreement) that
involves the transfer of all or substantially all of the Company’s total assets
on a consolidated basis, as last reported in the Company’s consolidated
financial statements filed with the Securities and Exchange Commission;
(iii) holders of the securities of the Company entitled to vote thereon approve
a transaction (or, if such approval is not required by applicable law and is not
solicited by the Company, the closing of such a transaction) pursuant to which
the Company will undergo a merger, consolidation, or statutory share exchange
with a Person, regardless of whether the Company is intended to be the surviving
or resulting entity after the merger, consolidation, or statutory share
exchange, other than a transaction that results in the voting securities of the
Company carrying the right to vote in elections of persons to the Board
outstanding immediately prior to the closing of the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least fifty percent (50%) of the
Company’s voting securities carrying the right to vote in elections of persons
to the Company’s Board, or such securities of such surviving entity, outstanding
immediately after the closing of such transaction; (iv) the Continuing Directors
cease for any reason to constitute a majority of the Board; or (v) holders of
the securities of the Company entitled to vote thereon approve a plan of
complete liquidation of the Company or an agreement for the sale or liquidation
by the Company of substantially all of the Company’s assets (or, if such
approval is not required by applicable law and is not solicited by the Company,
the commencement of actions constituting such a plan or the closing of such an
agreement).

 

--------------------------------------------------------------------------------


 

1.08. Code

 

Code means the Internal Revenue Code of 1986, and any amendments thereto.

 

1.09. Committee

 

Committee means the Compensation Committee of the Board or, if the Compensation
Committee is not composed solely of two or more persons who satisfy the
“non-employee director” and “outside director” requirements of Rule 16b-3 and
Section 162(m) of the Code, respectively, Committee means such other committee
of the Board composed solely of two or more individuals who satisfy such
criteria.

 

1.10. Common Stock

 

Common Stock means the common stock of the Company.

 

1.11. Company

 

Company means Insmed Incorporated.

 

1.12. Continuing Director

 

Continuing Director means any member of the Board, while a member of the Board
and (i) who was a member of the Board immediately following the closing of the
transactions contemplated by the Form S-4 filed by the Company with the
Securities and Exchange Commission in 2000, or (ii) whose nomination for or
election to the Board was recommended or approved by a majority of the
Continuing Directors.

 

1.13. Control Affiliate

 

Control Affiliate with respect to any Person, means an affiliate as defined in
Rule 12b-2 of the General Rules and Regulations under the Exchange Act.

 

1.14. Exchange Act

 

Exchange Act means the Securities Exchange Act of 1934, as amended.

 

1.15. Fair Market Value

 

Fair Market Value means, on any given date, the reported “closing” price of a
share of Common Stock on the primary exchange on which shares of Common Stock
are listed. If, on any given date, no share of Common Stock is traded on an
established stock exchange, then Fair Market Value shall be determined with
reference to the next preceding day that the Common Stock was so traded.

 

1.16. Option

 

Option means a stock option granted under this Plan that entitles the holder to
purchase from the Company a stated number of shares of Common Stock at the price
set forth in an Agreement. Where capitalized, the word “Option” is not intended
to include any option granted by an Affiliate as to which the Company has
assumed the Affiliate’s obligation to deliver Common Stock.

 

1.17. Participant

 

Participant means an employee of the Company or an Affiliate, a member of the
Board (whether or not such Board member is employed by the Company or an
Affiliate), or any non-employee advisor or service provider of the Company or an
Affiliate, who satisfies the requirements of Article IV and is selected by the
Administrator to receive, a Stock Award, an Option, a Performance Share, or a
combination thereof.

 

--------------------------------------------------------------------------------


 

1.18. Performance Shares

 

Performance Shares means an award, in the amount determined by the
Administrator, stated with reference to a specified number of shares of Common
Stock, that in accordance with the terms of an Agreement entitles the holder to
receive a cash payment or shares of Common Stock or a combination thereof.

 

1.19. Person

 

Person means any human being, firm, corporation, partnership, or other entity.
“Person” also includes any human being, firm, corporation, partnership, or other
entity as defined in sections 13(d)(3) and 14(d)(2) of the Exchange Act. The
term “Person” does not include the Company or any Related Entity, and the term
Person does not include any employee-benefit plan maintained by the Company or
any Related Entity, and any person or entity organized, appointed, or
established by the Company or any Related Entity for or pursuant to the terms of
any such employee-benefit plan, unless the Board determines that such an
employee-benefit plan or such person or entity is a “Person”.

 

1.20. Plan

 

Plan means the Insmed Incorporated 2000 Stock Incentive Plan, as amended by
action of the Board on January 30, 2002, and approved by the shareholders of the
Company at its annual meeting on May 1, 2002, and as amended and restated by
action of the Board on March 30, 2005, and approved by the shareholders of the
Company at its annual meeting on May 11, 2005.

 

1.21. Related Entity

 

Related Entity means any entity that is part of a controlled group of
corporations or is under common control with the Company within the meaning of
Sections 1563(a), 414(b) or 414(c) of the Code.

 

1.22. Rule 16b-3

 

Rule 16b-3 means Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Exchange Act.

 

1.23. Stock Award

 

Stock Award means shares of Common Stock awarded to a Participant under
Article VIII.

 

ARTICLE II

PURPOSES

 

The Plan is intended to assist the Company and its Affiliates in recruiting and
retaining individuals or entities with ability and initiative by enabling such
persons to participate in the future success of the Company and its Affiliates
and to associate their interests with those of the Company and its shareholders.
The Plan is intended to permit the grant of both Options qualifying under
Section 422 of the Code (“incentive stock options”) and Options not so
qualifying, and the grant of Stock Awards and Performance Shares, and to permit
issuance of shares of Common Stock on exercise of options granted by an
Affiliate if the Company has assumed the obligations of the Affiliate under
those options, all in accordance with the Plan and procedures that may be
established by the Administrator. No Option that is intended to be an incentive
stock option shall be invalid for failure to qualify as an incentive stock
option. The proceeds received by the Company from the sale of shares of Common
Stock pursuant to this Plan shall be used for general corporate purposes.

 

ARTICLE III

ADMINISTRATION

 

The Plan shall be administered by the Administrator. The Administrator shall
have authority to grant Stock Awards, Performance Shares, and Options upon such
terms (not inconsistent with the provisions of this Plan), as the Administrator
may consider appropriate. Such terms may include conditions (in addition to
those contained in this Plan), on the exercisability of all or any part of an
Option or on the transferability or forfeitability of a Stock Award or an award
of Performance Shares. Notwithstanding any such conditions, the Administrator
may, in its discretion, (i) accelerate the time at which any Option may be
exercised, or the time at which a Stock Award may become

 

--------------------------------------------------------------------------------


 

transferable or nonforfeitable, or the time at which an award of Performance
Shares may be settled, including without limitation, providing for any of the
foregoing upon a Change in Control, or (ii) suspend the forfeiture of any award
made under this Plan. In addition, the Administrator shall have complete
authority to interpret all provisions of this Plan; to prescribe the form of
Agreements; to adopt, amend, and rescind rules and regulations pertaining to the
administration of the Plan; and to make all other determinations necessary or
advisable for the administration of this Plan. The express grant in the Plan of
any specific power to the Administrator shall not be construed as limiting any
power or authority of the Administrator. Any decision made, or action taken, by
the Administrator or in connection with the administration of this Plan shall be
final and conclusive. Neither the Administrator nor any member of the Committee
shall be liable for any act done in good faith with respect to this Plan or any
Agreement, Option, Stock Award or award of Performance Shares. All expenses of
administering this Plan shall be borne by the Company.

 

The Committee, in its discretion, may delegate to one or more officers of the
Company all or part of the Committee’s authority and duties with respect to
grants and awards to individuals who are not subject to the reporting and other
provisions of Section 16 of the Exchange Act. The Committee may revoke or amend
the terms of a delegation at any time but such action shall not invalidate any
prior actions of the Committee’s delegate or delegates that were consistent with
the terms of the Plan.

 

ARTICLE IV

ELIGIBILITY

 

Any employee of the Company or an Affiliate, any member of the Board (whether or
not such Board member is employed by the Company or an Affiliate), and any other
Person who provides services to the Company or an Affiliate is eligible to
participate in this Plan if the Administrator, in its sole discretion,
determines that such Person has contributed significantly or can be expected to
contribute significantly to the profits or growth of the Company or an
Affiliate.

 

ARTICLE V

COMMON STOCK SUBJECT TO PLAN

 

5.01. Common Stock Issued

 

Upon the award of Common Stock pursuant to a Stock Award or in settlement of a
Performance Share award, the Company may issue Common Stock from its authorized
but unissued Common Stock. Upon the exercise of any Option or an option granted
by an Affiliate of the Company if the Company has assumed the obligations of the
Affiliate under those options, the Company may deliver to the Participant (or
the Participant’s broker if the Participant so directs), shares of Common Stock
from its authorized but unissued Common Stock.

 

5.02. Aggregate Limit

 

The maximum aggregate number of shares of Common Stock that may be issued under
the Plan is 3,925,000, which number represents an increase of 3,000,000 shares
of Common Stock over the previously reserved and available number of shares
(925,000). No more than 3,925,000 shares of Common Stock may be issued in the
form of Options that are intended to qualify as incentive stock options. The
maximum aggregate number of shares of Common Stock that may be issued under this
Plan shall be subject to adjustment as provided in Article IX.

 

5.03. Reallocation of Shares

 

If an Option or an option granted by an Affiliate as to which the Company has
assumed the Affiliate’s obligation to deliver Common Stock is terminated, in
whole or in part, for any reason other than its exercise the number of shares
allocated to the Option, option, or portion thereof may be reallocated to other
Options, Performance Shares, and Stock Awards to be granted under this Plan. If
an award of Performance Shares is terminated, in whole or in part, for any
reason other than its settlement with shares of Common Stock, the number of
shares allocated to the Performance Share award or portion thereof may be
reallocated to other Options, Performance Shares and Stock Awards to be granted
under this Plan. If a Stock Award is forfeited, in whole or in part, for any
reason, the number of shares of Common Stock allocated to the Stock Award or
portion thereof may be reallocated to other Options, Performance Shares, and
Stock Awards to be granted under this Plan. In addition, the shares of Common
Stock underlying any Option, Performance Share or Stock Award that are held back
upon

 

--------------------------------------------------------------------------------


 

exercise of an Option or settlement of a Performance Share or Stock Award to
cover the exercise price or tax withholding, reacquired by the Company prior to
vesting or satisfied without the issuance of Common Stock shall be added back to
the shares of Common Stock available for issuance under the Plan.

 

5.04. Participant Sub-limit

 

The maximum number of shares of Common Stock subject to Options, Performance
Shares and Stock Awards that may be granted to any Participant shall not exceed
1,500,000 shares in the aggregate in any calendar year. Such maximum number is
subject to adjustment as provided in Article IX.

 

ARTICLE VI

OPTIONS

 

6.01. Award

 

In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom an Option is to be granted and will specify
the number of shares of Common Stock covered by such awards.

 

6.02. Option Price

 

The price per share for shares of Common Stock purchased on the exercise of an
Option shall be determined by the Administrator on the date of grant, but shall
not be less than the Fair Market Value on the date the Option is granted.

 

6.03. Maximum Option Period

 

The maximum period in which an Option may be exercised shall be determined by
the Administrator on the date of grant, except that no Option that is an
incentive stock option shall be exercisable after the expiration of ten years
from the date such Option was granted. The terms of any Option that is an
incentive stock option may provide that it is exercisable for a period less than
such maximum period.

 

6.04. Nontransferability

 

Except as provided in Section 6.05, each Option granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution. In
the event of any transfer of an Option (by the Participant or his transferee),
the Option must be transferred to the same person or persons or entity or
entities. Except as provided in Section 6.05, during the lifetime of the
Participant to whom the Option is granted, the Option may be exercised only by
the Participant. No right or interest of a Participant in any Option shall be
liable for, or subject to, any lien, obligation, or liability of such
Participant.

 

6.05. Transferable Options

 

Section 6.04 to the contrary notwithstanding, if the Agreement provides, an
Option that is not an incentive stock option may be transferred by a Participant
to the Participant’s immediate “family members,” trusts for the benefit of such
persons, or to a partnership in which those persons are the only partners. The
holder of an Option transferred pursuant to this Section shall be bound by the
same terms and conditions that governed the Option during the period that it was
held by the Participant; provided, however, that such transferee may not
transfer the Option except by will or the laws of descent and distribution. For
purposes hereof, “family member” shall mean a Participant’s child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the Participant’s household (other than a tenant of the Participant), a
trust in which these persons (or the Participant) have more than 50 percent of
the beneficial interest, a foundation in which these persons (or the
Participant) control the management of assets, and any other entity in which
these persons (or the Participant) own more than 50 percent of the voting
interests.

 

--------------------------------------------------------------------------------


 

6.06. Status as Employee or Service Provider

 

For purposes of determining the applicability of Section 422 of the Code
(relating to incentive stock options), or in the event that the terms of any
Option provide that it may be exercised only during employment or service or
within a specified period of time after termination of employment or service,
the Administrator may decide to what extent leaves of absence for governmental
or military service, illness, temporary disability, or other reasons shall not
be deemed interruptions of continuous employment or service.

 

6.07. Exercise

 

Subject to the provisions of this Plan and the applicable Agreement, an Option
may be exercised in whole at any time or in part from time to time at such times
and in compliance with such requirements as the Administrator shall determine;
provided, however, that incentive stock options (granted under the Plan and all
plans of the Company and its Affiliates) may not be first exercisable in a
calendar year for shares of Common Stock having a Fair Market Value (determined
as of the date an Option is granted) exceeding $100,000. An Option granted under
this Plan may be exercised with respect to any number of whole shares less than
the full number for which the Option could be exercised. A partial exercise of
an Option shall not affect the right to exercise the Option from time to time in
accordance with this Plan and the applicable Agreement with respect to the
remaining shares subject to the Option.

 

6.08. Payment

 

Subject to rules established by the Administrator and unless otherwise provided
in an Agreement, payment of all or part of the Option price may be made in cash
(including cash paid by a broker pursuant to a Participant’s instructions to
sell shares subject to the Option and deliver the exercise price), a cash
equivalent acceptable to the Administrator, or with shares of Common Stock. If
shares of Common Stock are used to pay all or part of the Option price, the sum
of the cash and cash equivalent and the Fair Market Value (determined as of the
day preceding the date of exercise) of the shares surrendered must not be less
than the Option price of the shares for which the Option is being exercised.

 

6.09. Shareholder Rights

 

No Participant shall have any rights as a shareholder with respect to shares
subject to his Option until the date of exercise of such Option.

 

6.10. Disposition of Shares

 

A Participant shall notify the Company of any sale or other disposition of
shares acquired pursuant to an Option that was an incentive stock option if such
sale or disposition occurs (i) within two years of the grant of an Option or
(ii) within one year of the issuance of shares to the Participant. Such notice
shall be in writing and directed to the Secretary of the Company.

 

ARTICLE VII

PERFORMANCE SHARE AWARDS

 

7.01. Award

 

In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom an award of Performance Shares is to be made
and will specify the number of shares covered by such awards.

 

7.02. Earning the Award

 

The Administrator, on the date of the grant of an award, shall prescribe that
the Performance Shares, or portion thereof, will be earned, and the Participant
will be entitled to receive payment pursuant to the award of Performance Shares,
only upon the satisfaction by the Company, an Affiliate or the Participant of
performance objectives and such other criteria as may be prescribed by the
Administrator for the performance measurement period. The performance objectives
may be based on Fair Market Value, Common Stock price appreciation, gross
revenues, operating profit, or net earnings before or after taxes, return on
equity, earnings per share, total earnings, earnings growth, return on capital,
return on assets, return on sales, cash flow per share, book value per share,

 

--------------------------------------------------------------------------------


 

market share, economic value added, market value added, productivity, level of
expenses, new product development, peer group comparisons of any of the
foregoing, or other measures as the Administrator may select. No payments will
be made with respect to Performance Shares unless, and then only to the extent
that, the Administrator certifies that such objectives have been achieved.

 

7.03. Payment

 

In the discretion of the Administrator, the amount payable when an award of
Performance Shares is earned may be settled in cash, by the issuance of shares
of Common Stock, or a combination thereof.

 

7.04. Shareholder Rights

 

No Participant shall, as a result of receiving an award of Performance Shares,
have any rights as a shareholder until (and then only to the extent that) the
award of Performance Shares is earned and settled in shares of Common Stock.
After an award of Performance Shares is earned and settled in shares, a
Participant will have all the rights of a shareholder as described in
Section 8.05.

 

7.05. Nontransferability

 

Except as provided in Section 7.06, Performance Shares granted under this Plan
shall be nontransferable except by will or by the laws of descent and
distribution. No right or interest of a Participant in any Performance Shares
shall be liable for, or subject to, any lien, obligation, or liability of such
Participant.

 

7.06. Status as Employee or Service Provider

 

In the event that the terms of any Performance Share award provide that no
payment will be made unless the Participant completes a stated period of
employment or service, the Administrator may decide to what extent leaves of
absence for government or military service, illness, temporary disability, or
other reasons shall not be deemed interruptions of continuous employment or
service.

 

ARTICLE VIII

STOCK AWARDS

 

8.01. Award

 

In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom a Stock Award is to be made and will specify
the number of shares covered by such awards.

 

8.02. Vesting

 

The Administrator, on the date of the award, may prescribe that a Participant’s
rights in a Stock Award shall be forfeitable or otherwise restricted for a
period of time or subject to such conditions as may be set forth in the
Agreement.

 

8.03. Performance Objectives

 

In accordance with Section 8.02, the Administrator may prescribe that Stock
Awards will become vested or transferable or both based on objectives stated
with respect to the Participant’s continued employment or service with the
Company or an Affiliate for a specified period, or the Company’s, an
Affiliate’s, or the Participant’s achievement of performance related objectives
such as those measured by Fair Market Value, Common Stock stock price
appreciation, gross, operating, or net earnings before or after taxes, return on
equity, earnings per share, total earnings, earnings growth, return on capital,
return on assets, return on sales, cash flow per share, book value per share,
market share, economic value added, market value added, productivity, level of
expenses, new product development, peer group comparisons of any of the
foregoing, or other measures the Administrator may select. If the Administrator,
on the date of award, prescribes that a Stock Award shall become nonforfeitable
and transferable only upon the attainment of performance objectives, the shares
subject to such Stock Award shall become nonforfeitable and transferable only to
the extent that the Administrator certifies that such objectives have been
achieved.

 

--------------------------------------------------------------------------------


 

8.04. Status as Employee or Service Provider

 

In the event that the terms of any Stock Award provide that shares may become
transferable and nonforfeitable thereunder only after completion of a specified
period of employment or service, the Administrator may decide in each case to
what extent leaves of absence for governmental or military service, illness,
temporary disability, or other reasons shall not be deemed interruptions of
continuous employment or service.

 

8.05. Shareholder Rights

 

Prior to their forfeiture (in accordance with the applicable Agreement and while
the shares of Common Stock granted pursuant to the Stock Award may be forfeited
or are nontransferable), a Participant will have all rights of a shareholder
with respect to a Stock Award, including the right to receive dividends and vote
the shares; provided, however, that during such period (i) a Participant may not
sell, transfer, pledge, exchange, hypothecate, or otherwise dispose of shares
granted pursuant to a Stock Award, (ii) the Company shall retain custody of the
certificates evidencing shares granted pursuant to a Stock Award, and (iii) the
Participant will deliver to the Company a stock power, endorsed in blank, with
respect to each Stock Award. The limitations set forth in the preceding sentence
shall not apply after the shares granted under the Stock Award are transferable
and are no longer forfeitable.

 

ARTICLE IX

ADJUSTMENT UPON CHANGE IN COMMON STOCK

 

The maximum number of shares as to which Options, Performance Shares, and Stock
Awards may be granted pursuant to this Plan; the terms of outstanding Stock
Awards, Options, and Performance Shares; and the per individual limitations on
the number of shares of Common Stock for which Options, Performance Shares, and
Stock Awards may be granted shall be adjusted as the Committee shall determine
to be equitably required in the event that (i) the Company (a) effects one or
more stock dividends, stock split-ups, subdivisions or consolidations of shares
or (b) engages in a transaction to which Section 424 of the Code applies or,
(ii) there occurs any other event which, in the judgment of the Committee
necessitates such action. Any determination made under this Article IX by the
Committee shall be final and conclusive.

 

The issuance by the Company of stock of any class, or securities convertible
into stock of any class, for cash or property, or for labor or services, either
upon direct sale or upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of stock or obligations of the Company convertible
into such stock or other securities, shall not affect, and no adjustment by
reason thereof shall be made with respect to, the maximum number of shares as to
which Options, Performance Shares, and Stock Awards may be granted; the per
individual limitations on the number of shares for which Options, Performance
Shares, and Stock Awards may be granted; or the terms of outstanding Stock
Awards, Options, or Performance Shares.

 

The Board or Committee may make Stock Awards and may grant Options and
Performance Shares in substitution for performance shares, phantom shares, stock
awards, stock options, stock appreciation rights, or similar awards held by an
individual who becomes an employee or service provider of the Company or an
Affiliate in connection with a transaction described in the first paragraph of
this Article IX. Notwithstanding any provision of the Plan, the terms of such
substituted Stock Awards, Options or Performance Shares shall be as the Board or
Committee, in its discretion, determines is appropriate. Any substituted Stock
Awards, Options or Performance Shares granted under the Plan shall not count
against the share limitation set forth in Section 5.02.

 

ARTICLE X

COMPLIANCE WITH LAW AND APPROVAL OF

REGULATORY BODIES

 

No Option shall be exercisable, no shares of Common Stock shall be issued, no
certificates for shares of Common Stock shall be delivered, and no payment shall
be made under this Plan except in compliance with all applicable federal and
state laws and regulations (including, without limitation, withholding tax
requirements), any listing agreement to which the Company is a party, and the
rules of all domestic stock exchanges on which the Company’s shares may be
listed. The Company shall have the right to rely on an opinion of its counsel as
to such compliance. Any stock certificate issued to evidence shares of Common
Stock when a Stock Award is granted, Performance Share is settled or for which
an Option is exercised may bear such legends and statements as the Administrator
may deem advisable to assure compliance with federal and state laws and
regulations. No Option shall be exercisable, no Stock Award or Performance Share
shall be granted, no shares of Common Stock shall be

 

--------------------------------------------------------------------------------


 

issued, no certificate for shares of Common Stock shall be delivered, and no
payment shall be made under this Plan until the Company has obtained such
consent or approval as the Administrator may deem advisable from regulatory
bodies having jurisdiction over such matters.

 

ARTICLE XI

MERGERS AND OTHER TRANSACTIONS

 

Upon the consummation of an Acquisition, the Board may, on the same basis or on
different basis as the Board shall specify, upon written notice to the affected
optionees, provide that one or more Options then outstanding must be exercised,
in whole or in part, within a specified number of days of the date of such
notice, at the end of which period such Options shall terminate, or provide that
one or more Options then outstanding, in whole or in part, shall be terminated
in exchange for a cash payment equal to the excess of the fair market value (as
determined by the Board in its sole discretion) for the shares subject to such
Options over the exercise price thereof; provided, however, that before
terminating any portion of an Option that is not vested or exercisable (other
than in exchange for a cash payment), the Board must first accelerate in full
the exercisability of the portion that is to be terminated.

 

For purposes hereof, an “Acquisition” means (i) the sale of the Company by
merger in which the shareholders of the Company in their capacity as such no
longer own a majority of the outstanding equity securities of the Company (or
its successor); or (ii) any sale of all or substantially all of the assets or
capital stock of the Company (other than a spin-off or similar transaction); or
(iii) any other acquisition of the business of the Company, as determined by the
Board.

 

ARTICLE XII

ADDITIONAL CONDITIONS APPLICABLE TO

NONQUALIFIED DEFERRED COMPENSATION

UNDER SECTION 409A OF THE CODE

 

In the event any Stock Option or Stock Award under the Plan is granted with an
exercise price of less than 100% of the Fair Market Value on the date of grant
(regardless of whether or not such exercise price is intentionally or
unintentionally priced at less than Fair Market Value), or such grant is
materially modified and deemed a new grant at a time when the Fair Market Value
exceeds the exercise price, or any other award granted under the Plan is
otherwise determined to constitute “nonqualified deferred compensation” within
the meaning of Section 409A of the Code (a “409A Award”), the following
additional conditions shall apply and shall supersede any contrary provisions of
this Plan or the terms of any agreement relating to such 409A Award.

 

12.01 Exercise and Distribution

 

Except as provided in Section 12.02 hereof, no 409A Award shall be exercisable
or distributable earlier than upon one of the following:

 

(i) Specified Time. A specified time or a fixed schedule set forth in the
written instrument evidencing the 409A Award, but not later than after the
expiration of ten years from the date such Award was granted.

 

(ii) Separation from Service. Separation from service (within the meaning of
Section 409A of the Code (“Section 409A”)) by the 409A Award recipient; provided
however, if the 409A Award recipient is a “key employee” (as defined in
Section 416(i) of the Code without regard to paragraph (5) thereof) and any of
the Company’s Stock is publicly traded on an established securities market or
otherwise, exercise or distribution under this Section may not be made before
the date that is six months after the date of separation from service.

 

(iii) Death. The date of death of the 409A Award recipient.

 

(iv) Disability. The date the 409A Award recipient becomes disabled (within the
meaning of Section 12.03(ii) hereof).

 

(v) Unforeseeable Emergency. The occurrence of an unforeseeable emergency
(within the meaning of Section 12.03(iii) hereof), but only if the net value
(after payment of the exercise price) of the number of shares of Stock that
become issuable does not exceed the amounts necessary to satisfy such emergency
plus amounts necessary to pay taxes reasonably anticipated as a result of the
exercise, after taking into account the extent to which the emergency is

 

--------------------------------------------------------------------------------


 

or may be relieved through reimbursement or compensation by insurance or
otherwise or by liquidation of the participant’s other assets (to the extent
such liquidation would not itself cause severe financial hardship).

 

(vi) Change in Control Event. The occurrence of a Change in Control Event
(within the meaning of Section 12.03(i) hereof), including the Company’s
discretionary exercise of the right to accelerate vesting of such grant upon a
Change in Control Event or to terminate the Plan or any 409A Award granted
hereunder within 12 months of the Change in Control Event.

 

12.02 No Acceleration

 

A 409A Award may not be accelerated or exercised prior to the time specified in
Section 12.01 hereof, except in the case of one of the following events:

 

(i) Domestic Relations Order. The 409A Award may permit the acceleration of the
exercise or distribution time or schedule to an individual other than the
Participant as may be necessary to comply with the terms of a domestic relations
order (as defined in Section 414(p)(1)(B) of the Code).

 

(ii) Conflicts of Interest. The 409A Award may permit the acceleration of the
exercise or distribution time or schedule as may be necessary to comply with the
terms of a certificate of divestiture (as defined in Section 1043(b)(2) of the
Code).

 

(iii) Change in Control Event. The Administrator may exercise the discretionary
right to accelerate the vesting of such 409A Award upon a Change in Control
Event or to terminate the Plan or any 409A Award granted thereunder within 12
months of the Change in Control Event and cancel the 409A Award for
compensation.

 

12.03 Definitions

 

Solely for purposes of this Article 12 and not for other purposes of the Plan,
the following terms shall be defined as set forth below:

 

(i) “Change in Control Event” means the occurrence of a change in the ownership
of the Company, a change in effective control of the Company, or a change in the
ownership of a substantial portion of the assets of the Company (as defined in
IRS Notice 2005-1, Q&A-11, Q&A-12, Q&A-13 and Q&A-14).

 

(ii) “Disabled” means a grantee (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company or its Subsidiaries.

 

(iii) “Unforeseeable Emergency” means a severe financial hardship to the grantee
resulting from an illness or accident of the grantee, the grantee’s spouse, or a
dependent (as defined in Section 152(a) of the Code) of the grantee, loss of the
grantee’s property due to casualty, or similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the grantee.

 

ARTICLE XIII

GENERAL PROVISIONS

 

13.01. Effect on Employment and Service

 

Neither the adoption of this Plan, its operation, nor any documents describing
or referring to this Plan (or any part thereof), shall confer upon any
individual any right to continue in the employ or service of the Company or an
Affiliate or in any way affect any right and power of the Company or an
Affiliate to terminate the employment or service of any individual at any time
with or without assigning a reason therefor.

 

13.02. Unfunded Plan

 

The Plan, insofar as it provides for grants, shall be unfunded, and the Company
shall not be required to segregate any assets that may at any time be
represented by grants under this Plan. Any liability of the Company to

 

--------------------------------------------------------------------------------


 

any person with respect to any grant under this Plan shall be based solely upon
any contractual obligations that may be created pursuant to this Plan. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.

 

13.03. Rules of Construction

 

Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference. The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.

 

13.04. Tax Withholding

 

Each Participant shall, no later than the date as of which the value of an
Option, Performance Share or Stock Award or any shares of Common Stock or other
amounts received thereunder first becomes includable in the gross income of the
Participant for Federal income tax purposes, pay to the Company, or make
arrangements satisfactory to the Administrator regarding payment of, any
Federal, state, or local taxes of any kind required by law to be withheld with
respect to such income. The Company shall, to the extent permitted by law, have
the right to deduct any such taxes from any payment of any kind otherwise due to
the Participant. The Company’s obligation to deliver evidence of book entry (or
stock certificates) to any grantee is subject to and conditioned on tax
obligations being satisfied by the grantee.

 

Subject to approval by the Administrator, a Participant may elect to have the
minimum required tax withholding obligation satisfied, in whole or in part, by
(i) authorizing the Company to withhold from shares of Common Stock to be issued
pursuant to any Option, Performance Share or Stock Award a number of shares with
an aggregate Fair Market Value (as of the date the withholding is effected) that
would satisfy the withholding amount due, or (ii) transferring to the Company
shares of Common Stock owned by the Participant with an aggregate Fair Market
Value (as of the date the withholding is effected) that would satisfy the
withholding amount due.

 

ARTICLE XIV

AMENDMENT

 

The Board may amend or terminate this Plan from time to time; however, any
material Plan amendments (other than amendments that curtail the scope of the
Plan), including any Plan amendments that (i) increase the number of shares
reserved for issuance under the Plan, (ii) permit repricing of outstanding
Options or reduce the price at which shares or Options may be offered under the
Plan, or (iii) expand the type of awards available under, materially expand the
eligibility to participate in, or materially extend the term of the Plan, shall
be subject to approval by the Company shareholders entitled to vote at a meeting
of shareholders. In addition, to the extent determined by the Administrator to
be required by the Code to ensure that Incentive Stock Options granted under the
Plan are qualified under Section 422 of the Code or to ensure that compensation
earned under certain awards qualifies as performance-based compensation under
Section 162(m) of the Code, Plan amendments shall be subject to approval by the
Company shareholders entitled to vote at a meeting of shareholders. The
Administrator may, at any time, amend or cancel any outstanding award granted
under the Plan for the purpose of satisfying changes in law or for any other
lawful purpose, but no amendment shall, without a Participant’s consent,
adversely affect any rights of such Participant under any Stock Award, Option,
or Performance Share outstanding at the time such amendment is made.

 

ARTICLE XV

DURATION OF PLAN

 

No Stock Award, Option or Performance Share may be granted under this Plan after
May 11, 2015. No Option that is intended to qualify as an incentive stock option
may be granted under this Plan after March 30, 2015. Stock Awards, Options and
Performance Shares granted before such dates shall remain valid in accordance
with their terms.

 

ARTICLE XVI

EFFECTIVE DATE OF PLAN

 

Options, Stock Awards and Performance Shares may be granted under this Plan upon
its adoption by the Board; provided that, unless this Plan is approved by a
majority of the votes cast by the Company’s shareholders,

 

--------------------------------------------------------------------------------


 

voting either in person or by proxy, at a duly held shareholders’ meeting at
which a quorum is present or by the written unanimous consent of the
shareholders within twelve months before or after this Plan is adopted by the
Board, no Option shall be exercisable, no Performance Share shall be settled,
and no Stock Award shall be effective.

 

--------------------------------------------------------------------------------